TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00600-CR



                                   Ryan Tony Davis, Appellant

                                                 v.

                                   The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
          NO. 7975, HONORABLE C. W. DUNCAN JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               Ryan Tony Davis appeals a judgment of conviction for burglary. In a previous

opinion dated June 13, 2008, we overruled appellant’s first issue, by which he contended that the

trial court abused its discretion by overruling his motion for mistrial, but partially sustained

appellant’s second and remaining issue, by which he contended that the trial court’s restitution

order was not supported by the record. We abated the appeal for a restitution hearing and directed

the trial court to prepare and file findings of fact and conclusions of law specifying to whom and

in what amount restitution is to be made. See Barrera v. State, No. PD-1642-07 (Tex. Crim. App.

Sept. 10, 2008) (reaffirming authorities relied on in our earlier opinion).

               A supplemental record has been filed containing the reporter’s record of the

restitution hearing and a clerk’s record containing the trial court’s findings and conclusions. The

clerk’s record also contains a copy of a reformed judgment of conviction specifying, consistent
with the trial court’s findings, that appellant is to pay $5,000 in restitution to the Lampasas

Independent School District and $24,419.20 in restitution to the Texas Association of School Boards

Insurance Company.

               We have examined the testimony at the restitution hearing and find that it supports

the trial court’s findings and conclusions. At the hearing, appellant’s counsel stated that he had

no objections to the findings. Having been given thirty days to do so, counsel has not filed a

supplemental brief.

               We conclude that appellant’s second issue was properly resolved by the trial court

following abatement. There being no further issues raised by appellant, the reformed judgment of

conviction is affirmed.




                                             ___________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: September 26, 2008

Do Not Publish




                                                2